*516RESOLUCIÓN
Mediante Resolución de 1 de noviembre de 2010, el Tribunal de Primera Instancia, Sala de San Juan, declaró a la Leda. Angelita Morales Velázquez “incapaz de regir sus bienes y su persona” (Caso Núm. KEX2010-0002 [706], Vivian Eilyn Lara Sánchez, Ex Parte), designando a la Sra. Vivian Eilyn Lara Sánchez como tutora legal. A la vista sobre solicitud de incapacidad compareció el Dr. Víctor José Liado, quien declaró “ampliamente respecto al estado de incapacidad de” la licenciada Morales Velázquez, y se-ñaló que su condición era permanente y progresiva.
El 25 de febrero de 2011 ordenamos a la Leda. Nydmilia Rodríguez Olmeda, quien fuera la abogada en el recurso ex parte, que se expresara con relación a la Resolución del Tribunal de Primera Instancia de 1 de noviembre de 2010. El 11 de marzo de 2011, la licenciada Rodríguez Olmeda ha comparecido mediante Moción en Cumplimiento de Orden, en la que señala que la tutora legal de la licenciada Morales Velázquez, la señora Lara Sánchez, solicita que la licen-ciada Morales Velázquez sea suspendida indefinidamente de la profesión debido a su incapacidad mental.
En vista de lo anterior y conforme a la Regla 15(b) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, se sus-pende indefinidamente a la Leda. Angelita Morales Veláz-quez del ejercicio de la abogacía por su condición mental. El expediente de la licenciada Morales Velázquez demues-tra una carrera en la abogacía sin tacha alguna, por lo que este Tribunal agradece los años de servicio prestado a la profesión.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo